          Case 6:12-cr-10207-EFM Document 132 Filed 10/15/20 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                   Plaintiff,




   vs.                                                     Case No. 12-10207-01-EFM


  MAC WILLIAM WATKINS,

                   Defendant.




                                     MEMORANDUM AND ORDER

         This matter comes before the Court on Defendant Mac William Watkin’s Motion to Reduce

Sentence – First Step Act (Doc. 122). He seeks early release from prison due to having underlying

health conditions that make him susceptible to contracting serious COVID-19 complications. The

government opposes Defendant’s motion. For the reasons stated in more detail below, the Court

denies Defendant’s motion.

                                I.      Factual and Procedural Background

         On July 12, 2013, Defendant pleaded guilty to conspiracy to distribute and possession with

intent to distribute more than 50 grams of methamphetamine, in violation of 21 U.S.C. § 846 and

§ 841(b)(1)(A)(viii).     On September 23, 2013, Defendant was sentenced to 157 months

imprisonment. On February 3, 2015, Defendant’s sentence was reduced to 136 months.
             Case 6:12-cr-10207-EFM Document 132 Filed 10/15/20 Page 2 of 6




         Defendant is 43 years old, and he is currently incarcerated at Beaumont Medium FCI.

There have been 85 positive COVID-19 cases, and no inmates have died in the facility in which

Defendant is housed.1 Currently, there is one active inmate case and one active staff case.

Defendant’s projected release date is September 28, 2022.

         On August 24, 2020, Defendant filed a motion seeking early release due to the risk of

contracting COVID-19 in prison. He states that he is more susceptible to serious COVID-19

complications due to his underlying health conditions of obesity, bipolar disorder, and chronic

hepatitis C. Defendant is represented by counsel.

                                              II.      Legal Standard

          The First Step Act amended the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A),

to allow a defendant to file his own motion for release.2 It allows defendants to seek early release

from prison provided certain conditions are met. First, “a criminal defendant may file a motion

for compassionate release only if: ‘(1) he has exhausted all administrative rights to appeal the

[Bureau of Prisons’ (“BOP”)] failure to bring a motion on his behalf, or (2) 30 days have passed

since the warden of his facility received his request for the BOP to file a motion on his behalf.’ ”3

The administrative exhaustion requirement is jurisdictional and cannot be waived.4



         1
            Federal Bureau of Prisons, COVID-19 Coronavirus: COVID-19 Cases, https://www.bop.gov/coronavirus/
(last visited October 13, 2020).
         2
             See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
         3
         United States v. Boyles, 2020 WL 1819887, at *2 (D. Kan. 2020) (citing United States v. Alam, 2020 WL
1703881, at *2 (E.D. Mich. 2020)); see also 18 U.S.C. § 3582(c)(1)(A).
         4
           See United States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (holding that without an express
statutory authorization, a court lacks jurisdiction to modify a sentence); United States v. Read-Forbes, 454 F. Supp.
3d 1113, 1116-17 (D. Kan. 2020) (examining the text, context, and historical treatment of § 3582(c)’s subsections to
determine that the exhaustion requirement is jurisdictional); Boyles, 2020 WL 1819887, at *2 (determining that
exhaustion of administrative remedies is a prerequisite for the court’s jurisdiction); cf. United States v. Younger, 2020
WL 3429490, at *3 (D. Kan. 2020) (reasoning that the Sixth Circuit’s approach articulated in United States v. Alam,


                                                          -2-
            Case 6:12-cr-10207-EFM Document 132 Filed 10/15/20 Page 3 of 6




        Next, if a defendant satisfies the exhaustion requirement, the Court may reduce the

defendant’s sentence, after considering the factors set forth in 18 U.S.C. § 3553(a) to the extent

they are applicable, if the Court determines: (1) “extraordinary and compelling reasons warrant

such a reduction;” or (2) “the defendant is at least 70 years of age, has served at least 30 years in

prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination has been

made by the Director of the [BOP] that the defendant is not a danger to the safety of any other

person or the community.”5 Finally, the Court must ensure that any reduction in the defendant’s

sentence under this statute is “consistent with applicable policy statements issued by the

Sentencing Commission.”6

                                                 III.    Analysis

        Defendant seeks early release based on the risk of contracting COVID-19 and having

serious complications due to his underlying health conditions. The government asserts that

Defendant is not an appropriate candidate for early release.

A.      Exhaustion

        Defendant has satisfied the exhaustion requirement described in § 3582(c). He requested

compassionate release, through his counsel, from the Warden on July 13, 2020. As of August 24,

the date this motion was filed, Defendant had not received a response from the Warden. The

government also admits that Defendant meets the exhaustion requirement. Thus, because more



960 F.3d 831 (6th Cir. 2020), is “highly persuasive,” and concluding that § 3582(c)(1)(A)’s exhaustion requirement
is a claims-processing rule).
        5
            18 U.S.C. § 3582(c)(1)(A)(i)-(ii).
        6
           Id.; see also Dillon v. United States, 560 U.S. 817, 819 (2010) (holding that the Sentencing Commission’s
policy statement regarding 18 U.S.C. § 3582(c)(2) remains mandatory in the wake of United States v. Booker, 543
U.S. 220 (2005)).



                                                        -3-
            Case 6:12-cr-10207-EFM Document 132 Filed 10/15/20 Page 4 of 6




than 30 days have passed since Defendant’s request, the Court has jurisdiction to decide his

motion.

B.      Extraordinary and Compelling Reasons

        Defendant next asserts that his medical conditions of obesity, bipolar disorder, and chronic

hepatitis C coupled with the outbreak of COVID-19 in prison constitutes an extraordinary and

compelling reason warranting a sentence reduction under § 3582(c)(1)(A).                    One condition,

obesity, is listed by the Centers for Disease Control and Prevention (“CDC”) as one that is at

increased risk for severe illness from COVID-19.7 Neither Hepatitis C or bipolar disorder are

listed as conditions that are at increased risk of serious complications should Defendant contract

COVID-19. Although the Court is sympathetic to Defendant’s concerns and recognizes that

Defendant’s risk of contracting COVID-19 may be higher due to his underlying health conditions,

he does not show a relatively high risk. There is no widespread outbreak at Beaumont Medium in

which Defendant is housed. Indeed, there is only one active inmate and one active staff COVID-

19 case.8 Furthermore, the BOP has implemented procedures to control outbreaks. Generalized

concerns about COVID-19, even when the virus has spread within a correctional facility, do not

create the type of extraordinary and compelling circumstances sufficient to justify compassionate

release.9 Accordingly, Defendant does not meet his burden in demonstrating extraordinary and

compelling circumstances warranting compassionate release.




         7
           CDC, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited October 13, 2020).
        8
           Federal Bureau of Prisons, COVID-19 Coronavirus: COVID-19 Cases, http://bop.gov/coronavirus/ (last
visited October 13, 2020).
        9
         United States v. Dial, 2020 WL 4933537, at *3 (D. Kan. 2020) (citing United States v. Seymon, 2020 WL
2468762, at *4 (C.D. Ill. May 13, 2020) (“The Court does not seek to minimize the risks that COVID-19 poses to


                                                     -4-
             Case 6:12-cr-10207-EFM Document 132 Filed 10/15/20 Page 5 of 6




C.      Section 3553(a) Factors

        Alternatively, even if Defendant’s medical conditions would present an extraordinary and

compelling reason, the Court must also consider whether Defendant’s sentence reduction would

comply with the sentencing factors enumerated in 18 U.S.C. § 3553(a) “to the extent that they are

applicable.”10 Some of these factors include the nature and circumstances of the offense; the need

for the sentence imposed to reflect the seriousness of the offense, afford adequate deterrence, and

protect the public from future crimes by the defendant; and the need to avoid unwarranted sentence

disparities.11 Here, these factors do not favor his release.

        Defendant pleaded guilty to conspiracy to distribute and possession with intent to distribute

more than 50 grams of methamphetamine. The sentencing guideline range was 151 to 188 months

based on Defendant’s total offense level of 29 and criminal history category of VI. The Court

sentenced Defendant to 157 months. Based on a later adjustment of the sentencing guidelines,

Defendant’s sentence was reduced to 136 months on February 3, 2015.12 At this point, Defendant

has served about 93 months of his 136-month sentence, or approximately 80 percent, with good

time credit. He has approximately two years remaining on his sentence.

        The Court remains convinced that 136 months is the appropriate sentence. Reducing

Defendant’s sentence to time served would not reflect the seriousness of Defendant’s criminal

conduct nor provide adequate deterrence or appropriate punishment.                        Defendant’s sentence


inmates in the BOP,” however, “the mere presence of COVID-19 in a particular prison cannot justify compassionate
release – if it could, every inmate in that prison could obtain release.”).
        10
           18 U.S.C. § 3582(c)(1) (stating that the court should consider the factors set forth in § 3553(a) when
determining the length of imprisonment).
        11
             18 U.S.C. § 3553(a).
        12
             The revised sentencing guidelines amended Defendant’s offense level to 27.



                                                         -5-
            Case 6:12-cr-10207-EFM Document 132 Filed 10/15/20 Page 6 of 6




reflected the seriousness of his crime after law enforcement conducted a week-long surveillance

on him. During that week, Defendant provided 35 grams of methamphetamine to an accomplice

for sale.     Later that week, Defendant was arrested with 149.44 grams of a mixture of

methamphetamine in his possession that he had purchased from Oklahoma and returned to Kansas

to sell. Furthermore, as noted above, although Defendant does have an underlying medical

condition of obesity, he is not at relatively high risk of contracting serious COVID-19

complications based on the low number of active, positive COVID-19 cases in his facility. The

Court finds that the 136-month sentence remains sufficient, but not greater than necessary, to meet

the sentencing factors in § 3553(a) and punish the offense involved. Accordingly, the Court finds

that Defendant does not demonstrate extraordinary and compelling reasons to warrant his early

release from prison.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Reduce Sentence – First

Step Act (Doc. 122) is DENIED.

       IT IS SO ORDERED.

       Dated this 15th day of October, 2020.




                                                      ERIC F. MELGREN
                                                      UNITED STATES DISTRICT JUDGE




                                                -6-
